Citation Nr: 0005582	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head trauma.  

2.  Entitlement to service connection for residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1955 
to April 1966.  

Service connection was denied for residuals of head trauma by 
a May 1995 rating decision, which became final after the 
appellant failed to file a notice of disagreement within one 
year after receiving notification of the decision from VA in 
May 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  A May 1995 rating decision denied service connection for 
residuals of head trauma, and that decision became final when 
the appellant did not timely file an appeal from the decision 
after receiving notification thereof in May 1995.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for residuals 
of head trauma.  

3.  There is no competent evidence of a nexus between the 
appellant's current spondylosis and degenerative joint 
disease of the cervical spine and inservice disease or 
injury.  

CONCLUSIONS OF LAW

1.  The evidence received by VA since the May 1995 rating 
decision is new and material, and the claim for service 
connection for residuals of head trauma is reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303(d), 3.307, 3.309, 20.302(a) (1999).  

2. The appellant has not submitted a well-grounded claim for 
service connection for residuals of head trauma.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his current cervical spine 
disability, diagnosed as spondylosis and degenerative joint 
disease of the cervical spine, is related to head trauma he 
sustained when a tank lid fell and struck him in the head 
during his period of active military service.  He asserts 
that a previous and final decision by the RO, which denied 
the claim, should be reopened because he has submitted 
evidence since that decision, which is both new and material.  

A claim for service connection for residuals of head trauma 
was previously denied by a May 1995 rating decision that 
became final when the appellant did not file a timely appeal 
of the decision after receiving notification thereof in May 
1995.  Except as otherwise provided, when a claim becomes 
final after an unappealed rating decision, the claim may not 
be thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the process for reopening claims was a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for residuals of head trauma was 
last finally denied by the May 1995 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the May 1995  rating 
decision included the appellant's service medical records, 
which showed that he was treated in June 1964 for lacerations 
on the scalp and upper lip due to being struck in the head 
when a tank lid fell on his head.  He was seen later in June 
1964 for a complaint of headaches.  His March 1966 discharge 
examination revealed normal findings for the head and neck, 
and there was no complaint or finding pertaining to any 
cervical spine disability or any residual of head trauma.  
Service connection was denied for residuals of head trauma by 
the May 1995 rating decision on the basis that the evidence 
did not show that the appellant had any residual of head 
trauma.  

The evidence submitted since the May 1995 rating decision 
includes VA medical records, dated in January 1997 and 
February 1997, showing treatment for cervical spine 
disability, diagnosed as muscle strain with arthritis in the 
cervical spine and as cervical spondylosis and degenerative 
joint disease of the cervical spine, respectively.  An 
October 1998 medical statement from T. Paquin-Lazano, M.D., 
indicated that the appellant had minimal pain in his neck 
with full range of motion, and the diagnosis was cervical 
degenerative joint disease.  A February 1999 medical report 
from D. J. Schulak, M.D., noted that the appellant complained 
of neck pain and recalled several injuries to his back in the 
mid 1960s, and that he had been told at a VA hospital that he 
had whiplash.  The diagnosis listed by Dr. Schulak was 
cervical spondylosis without radiculopathy or myelopathy.  

Because the appellant's initial claim for service connection 
for residuals of head trauma was denied in May 1995 on the 
basis that residuals of head trauma were not shown, the Board 
finds that the evidence submitted since then is significant 
and must be considered in order to fairly decide the merits 
of the appellant's current claim for service connection for 
residuals of head trauma.  The evidence is new because it 
demonstrates the presence of cervical spine disability, and 
it is material because it raises the question of whether such 
cervical spine disability is the residual of the head injury 
the appellant sustained in service.  Accordingly, the Board 
reopens the claim of entitlement to service connection for 
residuals of head trauma on the basis that the appellant has 
submitted new and material evidence.  38 U.S.C.A. §§ 5107, 
5108, 7105(c); 38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for service connection for residuals of head trauma is 
reopened, it must be reviewed under the second element of 
Winters, which is whether the claim is well grounded.  
Reviewing the claims file, the Board finds that the 
appellant's contentions and evidence submissions have been 
focused on the merits of his claim for service connection for 
residuals of head trauma, and that, therefore, he will not be 
prejudiced by a decision of the claim on the merits at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  
The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for residuals of head trauma.  The first element 
required to show a well-grounded claim is met because VA and 
private medical evidence, dated from 1997 to 1999, reveals 
that the appellant has cervical spine disability.  The second 
element required for a well-grounded claim is also met 
because the appellant's service medical records show that he 
sustained head trauma in service.  

However, the third element for a well-grounded claim under 
Caluza is not met because the appellant has failed to show 
the required nexus between any current medical condition and 
any injury or disease in service.  There is no medical 
evidence establishing a link between the current cervical 
spine disability and the appellant's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  The Board also 
notes that the medical evidence demonstrates that the initial 
manifestation of arthritis in the cervical spine was more 
than 30 years after service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although statements and testimony regarding 
the appellant's claimed residuals of head trauma have been 
presented, the record does not show that a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
the cervical spine disability to service have been submitted.  
Consequently, the lay statements and hearing testimony, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim of entitlement to service connection 
for residuals of head trauma is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in a August 1997 
statement of the case.  Unlike the situation in Robinette, 
the appellant has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for residuals of 
head trauma on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

New and material evidence having been submitted with regard 
to a claim of entitlement to service connection for residuals 
of head trauma, the claim is reopened.  

The claim for service connection for residuals of head trauma 
is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

